Affirming. *Page 611 
So far as we are able to ascertain from this large and confusing record, built up over a period of ten years of litigation, plus the inclusion of records in former suits, the question is the title to portions of three tracts. Particularizing, it seems to be a question of locating division lines between the parties and whether or not their predecessors in title many years ago agreed upon the boundary. The case involves lines of Esau Hammons' 1500-acre patent on the waters of Walker's Branch of Troublesome Creek, in Knott County, and of three adjacent or partially overlapping patents of John Walker to 100, 200 and 700 acres, respectively.
The circuit court found the division lines to be as claimed by the plaintiffs, and also found that there was an agreement fixing those lines as the boundary between the tracts of land now owned by the parties to this suit. The court dismissed the several counterclaims of the defendants and enjoined them from trespassing upon the property of the plaintiffs as established by the judgment.
The controversy is essentially over the facts, or rather the proper or correct deductions from certain surveys and deeds and from overt acts of the predecessors of these parties. The case involves no new principle of law. It would avail nothing to the parties or to the public to endeavor to digest the indigestible evidence and spread it and the respective contentions of the parties over many pages. We have studied the voluminous briefs and considered extended oral arguments. In all probability as an original decision we would reach the same conclusion as the chancellor. In any event, we cannot say that the judgment upon the contradictory evidence is erroneous.
Wherefore the judgment is affirmed. *Page 612